DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Specie II (claims 1-18, figures 9-1) in the reply filed on 03/25/2021 is acknowledged.

Claim Objections
Claims 11, 14, 16 are objected to because of the following informalities:
Regarding claim 11, please, change “the optical adhesive member in line 2” to - - the optical adhesive - - for proper reading.
Regarding claim 11, please, change “the first substrate in line 3” to - - the first substrate. - - for proper reading.
Regarding claim 16, please, change “the window member, line 4” to - - the window - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-12, and 14-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Benson et al. (U.S. 2014/0063433) hereafter Benson.
As to claim 1, Benson discloses a display device (100 or 200), as shown in figures 1-2 comprising:
a window (132 para-0028, figure 1C);
a first substrate (112) spaced apart from the window and defining a space;
an optical adhesive (OCA 210, para-0029) disposed between the window (132) and the first substrate (112), the optical adhesive (210) configured to attach the window with the first substrate; and
a filler flow restricting structure (204, figure 2) disposed in the space between the window (132) and the first substrate (112) and disposed in a specified area of the first substrate.
As to claim 2, Benson discloses the specified area (edge corner of the first substrate 112) includes at least a portion of an edge of the first substrate, see figure 2.
As to claim 3, Benson discloses the filler flow restricting structure (204) comprises at least one of a light-cured material, a thermosetting material (foam material), a moisture-cured material, a semi-solid material, or an elastic resin (foam material).
As to claim 5, Choi discloses a filler (206) at least partially contacting the filler flow restricting structure (204) and configured to seal the space between the window and the first substrate.

As to claim 7, Benson discloses the filler flow restricting structure (204 made from foam material) comprises at least one of a hydrophilic material (attracted to the water) or a hydrophobic material (resist in the water), and the filler (adhesive material) comprises a material having a polarity different from a polarity of the filler flow restricting structure.
As to claim 8, Benson discloses the optical adhesive (OCA 210) has a polarity that is the same polarity as the filler (204) (both element have the same material such as thermoplastic material, silicone or plastic).
As to claim 9, Benson discloses the filler (206) has a viscosity lower than a viscosity of the filler flow restricting structure (204 is made from foam material).
As to claim 10, Benson further comprising a second substrate (116) stacked on at least a portion of the first substrate (112).
As to claim 11, Benson further comprising a light-polarizer (118 or 212) abutting at least a portion of the optical adhesive [[member]], wherein the window (132), the optical adhesive (210), the light-polarizer (118 or 212), the second substrate (116), and the first substrate (112) are stacked in order.
Regarding claim 12, Benson discloses the specified area includes at least a portion of an edge of the first substrate (112), and wherein the filler flow restricting structure (204) is configured to not contact at least one of the optical adhesive, the light-polarizer, and the second substrate (116).

As to claim 15, Benson further comprising a second circuit board (114) disposed on the space and electrically connected with the second substrate (116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Choi et al. (U.S. 2017/0099742).
As to claim 4, Benson discloses all of the limitations except for the filler flow restricting structure (204) is disposed in a corner of both end edges of the first substrate (112) when viewed from above an upper surface of the first substrate.
Choi teaches an electronic device (300) as shown in figures 1-4 comprising the filler flow restricting structure (341, 342, figure 4N) is disposed in a corner of both end edges of the first substrate (the substrate form within the housing 320) when viewed from above an upper surface of the first substrate.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Choi employed in the display device of 
Regarding claim 13, Benson discloses all of the limitations of claimed invention except for the filler flow restricting structure has at least a side surface that is inclined with respect to at least one of the optical adhesive, the light-polarizer, or the second substrate.
Choi teaches the filler flow restricting structure (620-figure 6B) has at least a side surface that is inclined with respect to at least one of the optical adhesive, the light-polarizer, or the second substrate.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Choi employed in the display device of Benson in order to provide a smooth surface to seal the filler within the display device.

As to claim 16, Benson discloses an electronic device (100 or 200) including a display, the electronic device as shown in figures 1-2 comprising:
a housing (the housing of the LCD);
a window (132) mounted on a front surface of the housing;
a first substrate (112) spaced apart from the window [[member]];
an optical adhesive (210) configured to attach the window member to the first substrate;
a light-polarizer (118 or 212) configured to transmit a designated wavelength of light;
a second substrate (116) stacked on at least a portion of the first substrate;

a filler (206) at least partially contacting the filler flow restricting structure (204) and configured to seal the space, wherein the optical adhesive (210), the light-polarizer, (212) and the second substrate (116) have a stack structure, and wherein the stack structure is disposed between the window and the first substrate to define the space between the window member and the first substrate.
Benson discloses all of the limitations except for the filler flow restricting structure (204) is disposed in a corner of both end edges of the first substrate (112) when viewed from above an upper surface of the first substrate.
Choi teaches an electronic device (300) as shown in figures 1-4 comprising the filler flow restricting structure (341, 342, figure 4N) is disposed in a corner of both end edges of the first substrate (the substrate form within the housing 320) when viewed from above an upper surface of the first substrate.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Choi employed in the display device of Benson in order to provide excellent sealing structure to seal the filler formed on/in the substrate of the display device.
As to claim 17, Benson as modified by Choi discloses the filler flow restricting structure (204 made from foam material) comprises at least one of a hydrophilic material (attracted to the water) or a hydrophobic material (resist in the water), and the 
Regarding claim 18, Benson as modified by Choi discloses the filler flow restricting structure (204) is disposed in a specified area that includes at least a portion of an edge of the first substrate (112), and wherein the filler flow restricting structure (204) is configured to not contact at least one of the optical adhesive, the light-polarizer, and the second substrate (116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUAN T DINH/Primary Examiner, Art Unit 2848